Judgment unanimously affirmed. Memorandum: Defendant has failed to preserve for review the issue of the sufficiency of his plea allocution (see, People v Lopez, 71 NY2d 662). Even were we to find that defendant’s claim falls within the narrow exception to the preservation rule (see, People v Pellegrino, 60 NY2d 636; People v Bell, 47 NY2d 839; People v Warren, 47 NY2d 740), a reversal would not be required. The court received an affirmative response to its inquiry of defendant whether he was entering a plea of guilty to avoid the risk of conviction of the more serious crime charged, and thus the plea was properly accepted (see, People v Serrano, 15 NY2d 304). (Appeal from judgment of Jefferson County Court, Aylward, J. — sexual abuse, first degree.) Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.